Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
RESPONSE TO ARGUMENTS
Claims 8, 15 & 19
Applicant arguments filed (5/19/2022) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner respectively disagrees.
	Applicant submits currently applied reference Kumar is silent to limitation “determining a motion of the person that holds an item both before and after the person has contact with the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints.”
Specifically, applicant concludes Kumar [0015] merely discloses image analysis which determines whether the user removed an object from the inventory location “or” the user placed an object into the inventory location.  Applicant compares this in relation to required determine the motion of the user both before “and” after the user has contact with the inventory location. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner respectively disagrees.
In response, examiner submits Kumar’s [0015] discloses an image capture device (e.g., a camera) may capture a series of images of a user's hand before the hand crosses a plane into the inventory location and also capture a series of images of the user's hand after it exits the inventory location. Based on a comparison of the images, it can be determined whether the user removed an object from7 ActiveUS 194573317v.1Application No. 16/623,656 Docket No.: 2209611.00183US1Amendment dated May 19, 2022After Final Office Action of January 3, 2022the inventory location or placed an object into the inventory location.  Firstly, examiner submits from above passage that images are captured before and after a user’s hand enters a plane are compared under motion analysis.  
Examiner also submits Fig.5 discloses (504 & 510, Fig. 5 & [0055] discloses upon detecting an object (i.e. human) approaching the inventory location and before the object crosses the plane into the inventory location, one or more images are captured that include the object and inventory respectively).   
Then, (506 & 512, Fig. 5 & [0055] discloses after the object is removed from the inventory location, one or more images are captured that include the object & inventory location respectively). (508 & 514, Fig. 5 & [0055] the images captured before and after inventory removal are compared). @516-@520, a motion determination (e.g. object status based on human interaction) is made based off of comparisons @508 & 514, Fig. 5 wherein motion categorized includes both before and after inventory removal are compared.  


	Examiner concludes @516, Fig. 5 discloses if image comparison concludes an object is removed from inventory location this implies that the human approaching with the item (i.e. motion before contact with the item) and the human removing the object and pulling away from the area (i.e. motion after contact with the item).  Examiner submits broadly that user motion both before and after are implied from conclusion assessed from image comparison both before and after product zone interaction, See 504-514, Fig. 5.  In view of above arguments, examiner submits rejection is sufficient and respectfully maintained.
CLAIM REJECTIONS - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
	Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 27, the limitation “wherein the at least one processor is further configured to execute the instructions to determine whether the item that the person holds before contact with the display place and the item that the person holds after with contact the display place are identical.” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is welcomed to point out where in the specification the Examiner can find support for this limitation, if Applicant believes otherwise.     
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 15-17, 19 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over
Maeda et al. (U.S. Publication 2013/0182898) in view of Kumar et al. (U.S. Publication 2015/0019391)
As to claims 8, 15 & 19, Maeda discloses an information processing apparatus comprising: at least one memory configured to store instructions (See Memories, Fig. 41 & [0371]); and at least one processor (53, Fig. 2 & [0091-0093, 0097, 0102, 0105] discloses an image processing unit) configured to execute the instructions to: detect a reference position indicating a position of a hand of a person included in a captured image from the captured image in which a display place of an item is imaged (S11-S14, Fig. 3 & [0099-0107] discloses tracking hand positions after hand acquisition); 
Maeda is silent to determining a motion of the person that holds an item both before and after the person has contact with the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints.
However, Kumar’s [0015] discloses determining a motion of the person that holds an item both before and after the person has contact with the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints.
 ([0015] discloses image analysis of a time period before and after a user interacts with an item at an inventory location…See examples of user motion image analysis.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda’s disclosure to include the above limitations in order to facilitate automated inventory management.
As to claim 2, Maeda in view of Kumar discloses everything as disclosed in claim 19. In addition, Maeda discloses the at least one processor (53, Fig. 2 & [0091-0093, 0097, 0102, 0105] discloses an image processing unit) is further configured to decide a region having a predetermined shape with the detected reference position as a reference, as the analysis target region. (S11-S14, Fig. 3 & [0099-0107] discloses tracking hand positions after hand shape acquisition)
As to claims 16 & 22, Maeda in view of Kumar discloses everything as disclosed in claim 19 respectively. In addition, Maeda discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person not holding an item by analyzing the decided analysis target region. (S21, Fig. 3 & [0133-0136] discloses gesture recognition to recognize whether or not a gesture has been made based on above processing)(See Fig. 1, 4, 6, 22, 25, 28-29, 32-33 wherein no item is being held)
As to claim 17, Maeda in view of Kumar discloses everything as disclosed in claim 19. In addition, Maeda discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person not holding an item both before and after contact with the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints. (S21, Fig. 3 & [0133-0136] discloses gesture recognition to recognize whether or not a gesture has been made based on above processing)(See Fig. 1, 4, 6, 22, 25, 28-29, 32-33 wherein no item is being held and display interaction)
Claims 4-5, 18, 20 & 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over
Maeda et al. (U.S. Publication 2013/0182898) in view of Kumar et al. (U.S. Publication 2015/0019391) as applied in claim 1, above further in view of in view of ITO et al. (U.S. Publication 2015/0154449)
As to claims 4, 18 & 20, Maeda in view of Kumar discloses everything as disclosed in claim 1 but is silent to wherein the at least one processor is further configured to execute the instructions to determine a motion of the person holding an item by analyzing the decided analysis target region.
However, ITO’s Fig. 1-18 & Corresponding disclosure discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person holding an item by analyzing the decided analysis target region. (See Figs. 16-17)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar’s disclosure to include the above limitations in order to facilitate object product association.
As to claims 5 & 24-25, Maeda in view of Kumar discloses everything as disclosed in claims 1 & 2 but is silent to wherein the at least one processor is further configured to execute the instructions to determine a motion of the person taking out an item from the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints.
However, ITO’s Fig. 1-18 & Corresponding disclosure discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person taking out an item from the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints. (See Figs. 16-17)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar’s disclosure to include the above limitations in order to facilitate object product association.
As to claim 26, Maeda in view of Kumar & ITO discloses everything as disclosed in claim 4. In addition, ITO discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person taking out an item from the display place by analyzing the analysis target region decided for each of a plurality of captured images generated at different timepoints. (See Figs. 16-17)
Claims 3 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over
Maeda et al. (U.S. Publication 2013/0182898) in view of Kumar et al. (U.S. Publication 2015/0019391) as applied in claim 1, above further in view of in view of Dariush et al. (U.S. Publication 2010/0215257)
As to claim 3, Maeda in view of Kumar discloses everything as disclosed in claim 2 but is silent to wherein the at least one processor is further configured to decide a region having a predetermined shape with the detected reference position as a reference, as the analysis target region.
However, Dariush’s [0024] & Fig. 1 discloses wherein the at least one processor is further configured to decide a region having a predetermined shape with the detected reference position as a reference, as the analysis target region. (See [0024] wherein 100 detects a hand region based off of hand pose/posture and a depth image (i.e. a depth image values connote shape)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar’s disclosure to include the above limitations in order to efficiently and accurately capturing and recognizing hand postures in real time [0010].
As to claim 23, Maeda in view of Kumar & Dariush discloses everything as disclosed in claim 3. In addition, Maeda discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person not holding an item by analyzing the decided analysis target region. (S21, Fig. 3 & [0133-0136] discloses gesture recognition to recognize whether or not a gesture has been made based on above processing)(See Fig. 1, 4, 6, 22, 25, 28-29, 32-33 wherein no item is being held)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Publication 2013/0182898) in view of Kumar et al. (U.S. Publication 2015/0019391) & Dariush et al. (U.S. Publication 2010/0215257) as applied in claim 3, above further in view of ITO et al. (U.S. Publication 2015/0154449)
As to claim 21, Maeda in view of Kumar & Dariush discloses everything as disclosed in claims 3 but is silent to wherein the at least one processor is further configured to execute the instructions to determine a motion of the person holding an item by analyzing the decided analysis target region.
However, ITO’s Fig. 1-18 & Corresponding disclosure discloses wherein the at least one processor is further configured to execute the instructions to determine a motion of the person holding an item by analyzing the decided analysis target region. (See Figs. 16-17)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar & Dariush’s disclosure to include the above limitations in order to facilitate object product association.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Publication 2013/0182898) in view of Kumar et al. (U.S. Publication 2015/0019391) in view of Adachi et al. (U.S. Publication 2011/0298791)
As to claim 6, Maeda in view of Kumar discloses everything as disclosed in claim 1 but is silent to the at least one processor is further configured to determine an item which is a target of the motion of the person based on display information indicating a position of each item in the display place and a position of the reference position in a height direction included in the analysis target region.
However, Adachi’s [0085] & Figs. 1-29 disclose the at least one processor is further configured to determine an item which is a target of the motion of the person based on display information indicating a position of each item in the display place and a position of the reference position in a height direction included in the analysis target region.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar’s disclosure to include the above limitations in order to provide accuracy and precision in display item selection. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Publication 2013/0182898) in view of Kumar et al. (U.S. Publication 2015/0019391)
& Adachi et al. (U.S. Publication 2011/0298791) as applied in claim 6, above further in view of Dariush et al. (U.S. Publication 2010/0215257)
As to claim 7, Maeda in view of Kumar & Adachi discloses everything as disclosed in claim 6 but is silent to wherein the captured image is a depth image generated by a depth camera that images the display place from above, and wherein the at least one processor is further configured to determine the position of the reference position in the height direction based on a pixel value at the reference position in the depth image.
However, Dariush’s [0024] & Fig. 1 discloses wherein the captured image is a depth image generated by a depth camera that images the display place from above, and wherein the at least one processor is further configured to determine the position of the reference position in the height direction based on a pixel value at the reference position in the depth image. (See [0024] wherein 100 detects a hand region based off of hand pose/posture and a depth image (i.e. a depth image values connote shape)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maeda in view of Kumar & Adachi’s disclosure to include the above limitations in order to efficiently and accurately capturing and recognizing hand postures in real time [0010].
CONCLUSION
No prior art has been found for claim 27 in its current form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661